Citation Nr: 1814534	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-20 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) and depression in excess of 50 percent.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

These matters come to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Huntington, West Virginia.  During the pendency of the claim, jurisdiction transferred to the RO in St. Louis, Missouri.

In a December 15, 2017 letter, the Veteran, through her representative, explicitly raised the issues of a total disability rating based on individual unemployability in conjunction with her PTSD and depression initial rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

i.  PTSD and Depression

In the December 2017 letter noted above, the Veteran reported "a marked decrease in functioning" since she was last afforded a VA PTSD examination in August 2015.  The Veteran reported her "levels of depression, paranoia and anxiety have increased substantially while her ability to sleep and concentrate have worsened." 

When the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App 498, 505-506 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In light of the time that has passed since her last VA examination, and her report of a worsening mental state, the Board finds an additional examination is required to assess the current state of the Veteran's PTSD and depression disability.

The Board notes the Veteran underwent a private examination in December 2017 and that the examiner filled out a disability benefits questionnaire (DBQ) in conjunction with the examination.  VA has specialty qualification requirements for mental examination DBQ providers.  See VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 3, Sections D.2.d, h-i.  However, there is insufficient information to determine whether the December 2017 examiner meets one of these qualification requirements.  In the December 2017 letter, the Veteran's representative referred to the examiner as a psychologist, but referred to the examiner as Mister A.  Additionally, the DBQ was filled out by hand and portions of it, including the examiner's current title, are illegible.

ii.  TDIU

Determination of the Veteran's PTSD and depression claim will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the PTSD and depression claim necessitates remand of the TDIU claim, so that the full scope of the Veteran's service-connected disabilities may be considered in analyzing entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records of evaluation and/or treatment since June 2014.

2.  Contact Mr. A and obtain clarification on his current title and qualifications.  The AOJ should determine if Mr. A is a qualified examiner.

3.  Schedule the Veteran for a VA PTSD examination to determine the extent of impairment attributable to the service connected disability.  The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the disability.  For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

4.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record, to include making a determination on the competency of Mr. A.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

